351 Ill. App. 111 (1953)
113 N.E.2d 480
Jennie Goldman, Isaac Marks and Company, George Templar, and Kellers Delivery Service, Inc., Appellants,
v.
City of Chicago, Appellee.
Gen. No. 46,013.
Illinois Appellate Court.
Opinion filed July 2, 1953.
Released for publication July 28, 1953.
Edwin Pizer, for appellants.
Leonard J. Braver, of counsel.
John J. Mortimer, Corporation Counsel for City of Chicago, for appellee.
L. Louis Karton, Head of Appeals and Review Division, and John L. Steffens, Assistant Corporation Counsel, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE LEWE.
Reversed and remanded for further proceedings.
Not to be published in full.